El Juez Asociado Señor Hernández Denton
emitió la opi-nión del Tribunal.
Mediante veredicto por mayoría de 9 a 3, un jurado de Carolina halló culpable al apelante de los delitos de asesinato en primer grado y varias violaciones a la Ley de Armas de *818Puerto Rico. El Tribunal Superior dicto las sentencias de rigor y el convicto presentó oportunamente escrito de apela-ción en el que cuestiona básicamente la suficiencia de la prueba para establecer su culpabilidad más allá de duda ra-zonable, así como la negativa del tribunal a admitir la decla-ración de un testigo no disponible por constituir prueba de referencia. Resolvemos que, aunque el tribunal cometió error al excluir la prueba de defensa, debe confirmarse la sentencia apelada.
h — H
Como prueba de cargo el fiscal presentó al testigo ocular Daniel González Ramos, al doctor Criado, quien estuvo a cargo de la autopsia, y al policía que investigó los hechos.
El testigo González Ramos, adicto a la heroína y a la co-caína para la fecha de los hechos, declaró que el 3 de junio de 1983 se encontraba en el Residencial Covadonga en la es-quina del edificio 14, lugar conocido entre los adictos como “el punto”. Relató que siempre iba a “el punto” en espera de que “cayeran par de pesos para curarse”. La prueba creída por el jurado demostró que a eso de las 9:00 A.M. llegó Samuel Rosario Feliciano conocido por “Papi Sammy”, a quien el testigo conocía como un vendedor de drogas. Estacionó su vehículo frente al edificio 20 del residencial, conversó unos minutos con otras personas y luego caminó hasta el edificio 14.
El testigo se percató que por la acera del edificio 20 ve-níán armados Daniel González Algarín, conocido por “Alga-rín”, y el acusado Manuel Mendoza, a quien también conocía desde hace diez años. En una rápida secuencia de hechos, éstos ultimaron a balazos a Samuel Rosario.
En su alegato, la Sociedad para Asistencia Legal pone gran énfasis en las contradicciones o equivocaciones secun-darias en el testimonio de Daniel González, entre otras, si Samuel Rosario ya estaba o no dentro del vehículo al ini-*819ciarse los disparos, o si éste cayó “mirando al cielo” o boca abajo, teoría compatible con las abrasiones que luego apare-cieron en la cara del occiso.
Sonia Hernández Rivera fue la principal testigo de de-fensa. Conocía al occiso. El día de los hechos su mamá la levantó como a las 8:30 A.M. Fue a hacer un encargo y de regreso encontró a “Papi Sammy” cerca de la esquina del edificio 14. Se saludaron y Sonia subió a su casa. Oyó el ruido de un carro y miró por la ventana. Vio que la víctima se mon-taba en su automóvil por el lado del pasajero en busca de algo. En eso llegó “Algarín” quien también se montó en el carro por el lado del conductor. Ya dentro del carro abrió fuego. Samuel Rosario trató de escapar y recibió nuevos dis-paros. Cayó de bruces y “Algarín” corrió en dirección al monte.
La defensa alega que este testimonio corresponde con el hallazgo en la autopsia. El doctor Criado declaró que la he-rida que ocasionó la muerte de Rosario Feliciano mostraba los caracteres de entrada de una bala en “tiro intermedio (a unas veinte pulgadas)” de contorno circular y bordes inver-tidos, localizada en la línea axilar posterior izquierda de la espalda. La bala penetró el abdomen donde originó una lace-ración del lóbulo izquierdo del hígado, produjo la contusión del borde inferior del pulmón izquierdo y una lesión del saco pericárdico, lo que originó una severa hemorragia y la muerte. A base de estos hallazgos opinó que Samuel Rosario debió estar quieto cuando recibió los impactos de bala “entre diecinueve (19) y veinte (20) pulgadas de distancia”.
El testimonio del patólogo, aunque auxiliador, no obligaba al jurado. Éste hizo su propia apreciación de lo acontecido. Sobre los hechos en controversia desfiló prueba de cargo y descargo. El Ministerio Público presentó a un testigo ocular que, aunque adicto, no demostró que al momento de los hechos estuviese tan alterado que no pudiese o *820quisiese observar diligentemente. Sus cualidades o dotes morales pueden afectar la credibilidad de su testimonio, pero no destruirlo como instrumento evidenciario. Aunque con-forme a los hechos de este caso el tribunal de instancia no estaba obligado a transmitir instrucciones especiales en cuanto al peso o credibilidad del testimonio de Daniel Gonzá-lez Ramos, de la exposición narrativa se desprende que en efecto se impartieron instrucciones en el sentido de que “su testimonio debe ser examinado con desconfianza”. Obvia-mente, el jurado le dio el peso y credibilidad que merecía, luego de examinarlo con cautela a la luz de toda la evidencia presentada en el caso.
La teoría de defensa, por su parte, consistió en que “Alga-rín” fue el que disparó y que el apelante no se encontraba en el lugar de los hechos ese día. La prueba en este sentido fue conflictiva, pero dicho conflicto fue dirimido por el jurado. Fue suficiente para establecer la comisión de los delitos. El testimonio de Daniel González no fue inverosímil o física-mente imposible. Por el contrario, está en parte corroborado extensamente por la prueba de defensa. Entre otros, por el testigo Esteban Rivera Benitez, quien observó a “Algarín” disparar a una distancia de unos “nueve pies” (E.N.P., pág. 32) y no dentro del automóvil.
En estas circunstancias, no intervendremos con la apreciación y adjudicación de credibilidad que de la prueba testifical hizo el juzgador de los hechos en instancia. Un examen sereno, detallado y desapasionado de la prueba no produce en nuestro ánimo insatisfacción o intranquilidad de conciencia. Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986); Pueblo v. Millán Meléndez, 110 D.P.R. 171 (1980); Pueblo v. López Pérez, 106 D.P.R. 584 (1977); Pueblo v. Borrero Robles, 113 D.P.R. 387 (1982).
*821HH H — (
Se señala como segundo error que el tribunal a quo no permitió “las declaraciones anteriores de un testigo de de-fensa no disponible para declarar”, al amparo de la Regla 64(A)(4) y (B)(3) de Evidencia, 32 L.P.R.A. Ap. IV.
La prueba de referencia en este caso alude a la declara-ción de una persona que había fallecido(1) para la fecha del juicio. La defensa presentó como testigo a la hija de la persona fallecida para que declarara sobre unas manifesta-ciones extrajudiciales que escuchó de su madre minutos después de los hechos. En la actualidad la testigo está casada con un hermano materno del acusado.
El fiscal se opuso a aceptar que declarara la hija, y el tribunal, en ausencia del jurado, escuchó el testimonio así como los argumentos de ambas partes. Declaró con lugar la objeción del fiscal, pero permitió una oferta de prueba. De ella se desprende que la testigo hubiese declarado que el día de los hechos su madre le dijo que había estado discutiendo con la víctima por la ventana de su apartamento, ya que éste la acusaba de ser “chota”. En eso llegó “Algarín” y ella buscó un revólver para matar a Samuel Rosario. “Algarín” se lo quitó y persiguió a la víctima con el resultado que cono-cemos. Terminado el sangriento incidente, “Algarín” le pidió heroína a la madre de la testigo, pues ella vendía la droga.
La Sociedad para Asistencia Legal argumenta que el tribunal debió permitir que la testigo declarara ante el jurado en torno a la conversación que tuvo con su madre, ya que la declaración de la persona fallecida era admisible en eviden-cia por ser contra interés, y la sometía al riesgo de responsa-bilidad por encubrir un crimen, además de exponerla al odio, ridículo o desgracia social. Según la defensa, dicha declara-ción constituía prueba circunstancial de la no participación del apelante en los hechos.
*822Hemos examinado el planteamiento de error y coinci-dimos con que se cometió, pero el mismo no fue un factor decisivo y sustancial en la convicción cuya revocación se soli-cita. Veamos:
Dispone la Regla 64(A)(4) de Evidencia, supra:
(A) Definición. “No disponible como testigo” incluye situa-ciones en que el declarante:
(4) ha fallecido o está imposibilitado de comparecer a de-clarar por razón de enfermedad o impedimento mental o fí-sico, o . . . .
Por su parte la Regla 64(B)(3) de Evidencia, supra, ex-presa:
(B) Cuando el declarante no está disponible como testigo, es admisible como excepción a la regla de prueba de referen-cia:
(3) Declaraciones contra interés: Una declaración que al momento de ser hecha era tan contraria al interés pecuniario o propietario del declarante o le sometía al riesgo de respon-sabilidad civil o criminal, o tendía de tal modo a desvirtuar una reclamación suya contra otro, o creaba tal riesgo de con-vertirlo en objeto de odio, ridículo o desgracia social en la co-munidad, que un hombre razonable en su situación no hubiera hecho la declaración a menos que la creyera cierta.
La regla actual expande significativamente el alcance de la norma tradicional que limitaba la declaración contra interés al interés propietario o pecuniario. Ahora se reconoce también el interés civil y el penal. La Regla 804(b)(3) de Evidencia federal, 28 U.S.C., no alcanza el interés civil. La nuestra va más lejos y sí lo incluye.(2) Se reco-*823noce, como principio, que nadie hace declaraciones contra su propio interés a menos que creyere que lo declarado es ver-dad. “Aquí la premisa es la garantía circunstancial de veraci-dad ya que la gente no hace declaraciones falsas que lesionen sus intereses.” Comentario oficial a la Regla 64(B)(3), L.P.R.A., Título 32, Reglas, ed. 1983, pág. 439; B.S. Jefferson, Declarations Against Interest: An Exception to the Hearsay Rule, 58 Harv. L. Rev. 1 (1944); E.M. Morgan, Declarations Against Interest, 5 Vand. L. Rev. 451 (1952); Nota, Declarations Against Penal Interest: Standards of Admissibility Under an Emerging Majority Rule, 56 B.U.L. Rev. 148 (1976); P.W. Tague, Perils of the Rulemaking Process: The Development, Application, and Unconstitutionality of Rule 80k(b)(3)’s Penal Interest Exception, 69 Geo. L.J. 851 (1981); 4 Louisell & Mueller, Federal Evidence Sec. 489, pág. 1128 (1980); L.C. Graham, Handbook of Federal Evidence, 2da ed., West Pub. Co., 1986, Sec. 804.3, pág. 958 et seq.; S.A. Saltzburg y K.R. Redden, Federal Rules of Evidence Manual, 3ra ed., Virginia, The Michie Co., 1982, pág. 659 et seq.
La admisibilidad de declaraciones contra interés penal como prueba de defensa puede adquirir dimensiones constitucionales. Así lo reconoció el Tribunal Supremo federal en Chambers v. Mississippi, 410 U.S. 284 (1973), donde se invocó el debido proceso de ley como fundamento para la admisión de una confesión de un tercero que constituía prueba de defensa exculpatoria.
Nuestro sistema de enjuiciamiento criminal está apuntalado en un principio que favorece la presunción de *824inocencia y las oportunidades de defensa. Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1; Regla 110 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II. A tenor con las normas probatorias pertinentes y aplicables al caso ante nos, en Pueblo v. Mangual Hernández, 111 D.P.R. 136, 143-145 (1981), el tribunal sentenciador excluyó una declaración jurada prestada por una persona que no estaba disponible para tes-tificar en el juicio por hallarse mentalmente incapacitada. En la misma el declarante admitía haber participado en el cri-men e involucraba a otras personas, pero no al acusado-ape-lante. Revocamos y favorecimos su admisibilidad bajo la Regla 64(B)(3) de Evidencia, supra.
No cabe duda de que estamos ante una materia compleja sobre la que los juristas más informados en la disciplina pro-batoria han intentado fórmulas conciliadoras. La recta solu-ción del recurso exige que expongamos los principios generales.
Los requisitos de aplicación de la regla son tres en esencia. Primeramente, la no disponibilidad del declarante; segundo, el conocimiento personal, exigencia que aunque no surje del texto de la regla es favorecida por el grueso de la doctrina. Como variante, contémplase que el declarante tenga una comprensión del carácter perjudicial de la declaración al momento de hacerla. Nótese que las manifestaciones de una parte, aunque no estén fundadas en el conocimiento personal y sean en la forma de opiniones o inferencias, son en principio admisibles contra dicha parte bajo la Regla 62 de Evidencia, 32 L.P.R.A. Ap. iy circunstancia que distingue uno y otro precepto probatorio. Tague, op. cit, pág. 919; A.B.A. Section of Litigation, Emerging Problems Under the Federal Rules of Evidence, págs. 243-244 n. 203 (1983). Por último, y como tercer requisito, la declaración, en efecto, debe ser contra interés.
*825El primero de los requisitos —no disponibilidad— no presenta mayores problemas. Es el resultado de la ubicación de la norma en la Regla 64 y no en la Regla 65 de Evidencia, supra. Dicha condición provee la tradicional justificación en términos de necesidad, circunstancia que permea todo análisis de prueba de referencia. El hecho de la no disponibilidad no está en controversia en el presente caso.
 El segundo requisito —conocimiento personal y entendimiento de la naturaleza “contra interés” de la decla-ración— tiene que ser analizado a la luz de todas las circuns-tancias del caso. Ya que la regla sólo puede ser invocada por definición cuando el declarante no está disponible, ésta sólo exige una demostración de que dicho declarante “probable-mente” sabía sobre lo que declaraba. Louisell & Mueller, supra, Sec. 489, pág. 1131. Por idéntica razón de ausencia y por la imposibilidad probatoria y vital de penetrar en la concien-cia de los semejantes, el requisito de que el declarante tenga una comprensión del carácter perjudicial de la manifestación se formula en términos objetivos: ¿Hubiere hecho un hombre razonable en la misma situación la declaración, a menos que la creyera cierta?
En el caso de autos, de las declaraciones de la persona fallecida surge tal conocimiento personal. Es decir, por un lado, su propia participación en actividades ilícitas constituye una declaración que, de ser ofrecida contra una parte por el oponente, sería admisible de forma análoga por constituir una admisión. United States v. Barrett, 539 F.2d 244, 251 (1er Cir. 1976); United States v. Garris, 616 F.2d 626, 630 (2do Cir. 1980); United States v. Thomas, 571 F.2d 285, 288-289 (5to Cir. 1978); United States v. Toney; 599 F.2d 787, 789-790 (6to Cir. 1979). No hay en el récord prueba de que la declarante estuviese falseando en cuanto a estos extremos. Todo lo contrario, la prueba demostró que los trágicos profa-*826gonistas de este incidente vivían en un ambiente fatalmente al margen de la ley. Por otro lado, el exabrupto homicida de “Algarín” fue percibido directamente por la madre de la tes-tigo y las propias observaciones de ésta, consumados ya los hechos, tienden a corroborar este aspecto de la declaración.
Valga aclarar que la regla no exige conocimiento personal sobre todos y cada uno de los asuntos que dan lugar a una acusación criminal. El elemento “contra interés” en este caso no está predicado en la participación directa de la declarante en el asesinato. No era necesario que ésta presenciara ese hecho sin duda central en el caso. Basta decir que su declaración satisfacía el requisito de pertinencia de la Regla 18 de Evidencia, 32 L.P.R.A. Ap. IV pues tendía “a hacer la existencia de un hecho más probable o menos probable de lo que sería sin tal evidencia...”. Este hecho se refería a una cuestión igualmente central en controversia: la participación del apelante en el asesinato. Después de todo, toda definición de pertinencia se hace a base de criterios de probabilidad y dicha prueba constituía un eslabón circunstancial en la teoría de descargo.
El tercer interrogante nos lleva a la médula del asunto: ¿Era la declaración en este caso contra interés? En el pre-sente recurso la cuestión se manifiesta en términos clásicos.
En efecto, a menudo una declaración es en parte contra interés y a la vez a favor del declarante (self-serving). El problema en esos casos consiste en determinar cuál es el ele-mento que predomina. Morgan, supra, págs. 451, 471, 478.
Podría argumentarse que la prueba en este caso surge con esa cualidad mixta. Si bien por un lado es cierto que en su contexto involucraba a la declarante en actividades ilícitas como la venta de drogas, violaciones a la ley de armas y posi-ble responsabilidad criminal como encubridora de un asesi-nato, existía en el plano hipotético un motivo para falsear.
*827Aunque no hay prueba directa de incitación, es posible especular que “Algarín” asesinó a Samuel Rosario por encargo de la declarante y a cambio de la droga. Semejantes inquietudes son válidas. No podemos, sin embargo, descansar en una apreciación de móviles impulsores sin fundamento alguno en el récord. Aun si aceptáramos que el tribunal a quo estaba justificado en mirar con escepticismo la declaración, lo cierto es que la prueba era de su faz admisible. Ausente un problema de admisibilidad, el tribunal debió dejar que pasara la prueba al jurado para que éste evaluara su peso probatorio a la luz de la totalidad de la prueba. Al no hacerlo usurpó las funciones del jurado. Regla 9 de Evidencia, 32 L.P.R.A. Ap. IV.
Bajo la lógica probatoria más adversa al apelante es-tamos ante una declaración que, más allá de las sutilezas doc-trinales, en su contexto amenazaba de forma objetiva, directa y palpable los intereses de la declarante. Los delitos a los que la exponía su conducta no eran remotos o hipoté-ticos. Se trataba de ofensas cuya gravedad conoce todo ciu-dadano en Puerto Rico. Las manifestaciones se produjeron de forma espontánea a escasos minutos del asesinato. No es-tamos ante el tipo de declaración donde impera el elemento' de propio beneficio que derrota todo indicio de confiabilidad. Véanse: Louisell & Mueller, supra, Sec. 489, pág. 1156; United States v. Callahan, 442 F. Supp. 1213, 1222 (Minn. 1978); United States v. Trejo-Zambrano, 582 F.2d 460, 463-464, cert. denegado 439 U.S. 1005 (1978); United States v. Marquez, 462 F.2d 893, 895-(2do Cir. 1972); United States v. Seyfried, 435 F.2d 696, 697-698, cert. denegado 402 U.S. 912 (1971); Graham, op. cit., pág. 965 n. 8.
Argumenta el Procurador que una declaración de una madre a una hija no puede considerarse contra el interés penal de la primera, ya que no existía la posibilidad de que la testigo acusara a su madre dada la relación familiar *828y la atmósfera de intriga y confabulación criminal que im-pera en el bajo mundo. No tiene razón. La identidad de la persona a quien se hace la declaración es uno entre otros factores. Aun cuando podamos inferir que la testigo tenía conocimiento de las actividades ilegales de su madre, preci-samente, el reconocimiento de una actividad criminal de or-dinario se hace ante amigos o gente en la que el declarante confía. E.L. Chiesa, Práctica Procesal Puertorriqueña, Evi-dencia, San Juan, Pubs. J.T.S., 1985, Vol. I, pág. 356. Véanse, también: United States v. Goins, 593 F.2d 88, 91 (8vo Cir. 1979) (una persona le dijo a su hija y a un amigo que había mentido ante un gran jurado, lo que constituía delito); United States v. Mock, 640 F.2d 629, 631-632 (5to Cir. 1981) (de-claraciones inculpatorias a la ex esposa del declarante); United States v. Lang, 589 F.2d 92, 97 (2do Cir. 1978). Bajo un enfoque más realista y lógico, la estrecha relación entre la declarante y la testigo tiende a asegurar el elemento de con-fiabilidad. Chambers v. Mississippi, supra, pág. 300. Por úl-timo, aunque nuestra regla —distinto a la federal— no exige corroboración cuando la declaración tiende a exculpar al acusado, en el caso de autos hubo abundante prueba directa de corroboración de la participación de “Algarín” en los inci-dentes.
Ahora bien, bajo los hechos del presente caso, y admitido el error, ¿acarrea revocación? En modo alguno. El Tribunal Superior permitió la oferta de prueba y obra en la exposición narrativa. Estamos en condiciones de determinar el efecto de su errónea exclusión al amparo de la Regla 5(2) de Evidencia, 32 L.P.R.A. Ap. IV.(3)
*829Por supuesto, no estamos ante la situación de una decla-ración que exculpa o exime totalmente de responsabilidad criminal. Por el contrario, la declaración objeto de la contro-versia sólo pretendía establecer que “Algarín” salió de la casa con un arma. No excluye ni descarta la participación o coautoría del apelante. La prueba a lo sumo, de ser creída, demostraba que la madre de la testigo tenía conocimiento personal de que “Algarín” participó en el tiroteo. Resulta evidente que en el caso que nos ocupa el resultado no hubiera sido distinto en términos de probabilidades.
Como materia de suficiencia, la prueba de cargo presen-tada a los fines de establecer la responsabilidad del apelante descansó en la evidencia directa de un testigo presencial. Aunque la defensa presentó dos testigos que alegadamente también presenciaron los hechos, no merecieron credibilidad al jurado. El testimonio excluido sólo hubiera corroborado al testigo de cargo que ubicó a “Algarín” en el lugar de los he-chos sin ser inconsistente, repetimos, con la prueba de cargo.
Finalmente, el jurado fue instruido en el sentido de que el Ministerio Fiscal utilizó a un testigo de cargo a quien se le otorgaron ciertos beneficios en relación con un caso de esca-lamiento que tenía pendiente a cambio de su testimonio. El jurado analizó cuidadosamente la prueba sometida y rindió su veredicto conforme a derecho. Su dictamen debe prevale-cer.

Se dictará sentencia que confirme la del Tribunal Superior, Sala de Carolina.

*830El Juez Presidente Señor Pons Núñez concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Ne-grón García emitió voto concurrente. El Juez Asociado Se-ñor Rebollo López concurrió sin opinión escrita.

 Hecho que no puso en duda el fiscal en el juicio ni el Procurador ante nos.


 Véanse: D.A. Furlow, Sin, Suffering, and “Social Interest”: A Hearsay Exception for Statements Subjecting the Hearsay Declarant to “Hatred, Ridicule, or Disgrace”, 4 Rev. of Litigation 867-452 (1985); D.A. Furlow, Pennington, *823Determining What Types of Hearsay Disparage a Declarant’s “Social Interest”: An Innovation for Texas Evidence Law, 48 Tex. B.J. 1058 (1985); 4 Weinstein on Evidence Sec. 804(b)(3)[01], págs. 804-123, 804-124 (Supp. 1988); Mont. Rev. Codes Ann. Sec. 93-3002 (1947); Ark. Stat. Ann. Sec. 28-1001 (1947); N.D.R. Evid. Sec. 804(b)(3) (1987 Suppl.); Wisc. Stat. Ann. Sec. 908.045(4) (1975).


 “Regla 5. Efecto de error en la exclusión de evidencia
“No se dejará sin efecto una determinación de exclusión de evidencia ni se *829revocará sentencia o decisión alguna por motivo de exclusión errónea de eviden-cia a menos que,
“(1) La evidencia fue erróneamente excluida a pesar de que la naturaleza, propósito y pertinencia de la misma fue traída a la atención del tribunal mediante una oferta de prueba o por cualquier otro modo, y
“(2) el tribunal que considera el efecto de la exclusión errónea entiende que ésta fue factor decisivo o sustancial en la sentencia o decisión cuya revocación se solicita.” 32 L.P.R.A. Ap. IV, R. 5.